% JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Place of Offense: Category No. Investigating Agency AIF
City _Boston Related Case Information:
County _Suffolk Superseding Ind/ Inf. _yes Case No.
Same Defendant _yes New Defendant
Magistrate Judge Case Number 20-6185-MPK
Search Warrant Case Number
R 20/R 40 from District of
Defendant Information:
Defendant Name _Dashawn Matthews Juvenile: [] Yes No
Is this person an attorney and/or a member of any state/federal bar: [J Yes No
Alias Name Smoov
Address (City & State) Stoughton, Massachusetts
Birth date (Yr only): 1989 SSN (last4#):_4445 Sex M Race: B Nationality: US. na
ae S =
Defense Counsel if known: John Swomley, Esq. Address 50 Congress Strecteteuite 600c> Q
ag ~ m
eri
Bar Number Boston, Massachtusers 0210943 aT
OT So wa Ar
TI rm
U.S. Attorney Information: =O = Qo
7 — “7”
AUSA _Christopher Pohl Bar Number if applicable _63 833 no—>.
wm
Interpreter: CJ Yes No List language and/or dialect:
Victims: [ ]yes No _ If yes, are there multiple crime victims under 18 USC§3771(d)(2) [J Yes ] No
Matter to be SEALED: [J Yes No
(_|Warrant Requested [ ] Regular Process In Custody
Location Status:
Arrest Date
[v] Already in Federal Custody as of 02/24/2020 in
[Already in State Custady at [Serving Sentence [_ Awaiting Trial
[Jon Pretrial Release: © Ordered by: on
Charging Document: [_]Complaint [¥] Information | Indictment
Total # of Counts: [_ ]Petty oO []Misdemeanor —_ [V] Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 10/23/2020 Signature yy ae 7 Le 7 Le
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Dashawn Matthews, a/k/a “Smoov"

U.S.C. Citations
Index Key/Code Description of Offense Charged

Set] 21 USC 841(a)() Distribution of Fentanyl! and Cocaine Base

Set 2 21 USC 853 Criminal Forfeiture Allegation

Set 3

Count Numbers

 

 

Set 4

 

Set 5

 

 

Set 6

 

 

 

 

 

 

Set 9

 

 

Set 10

 

 

Set 1]

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
